14‐1770 (L) 
     Hernandez v. Lynch 
                                                                                           BIA 
                                                                                      Ferris, IJ 
                                                                                  A088 443 380 

                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                 
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 24th day of March, two thousand 
     sixteen. 
      
     PRESENT:  RICHARD C. WESLEY, 
                  DEBRA ANN LIVINGSTON, 
                  DENNY CHIN, 
                         Circuit Judges.   
     _____________________________________ 
                                                       
     CARLOS HERNANDEZ, AKA CARLOS 
     HERBNANDEZ, AKA CARLOS MANUEL 
     MEDRANO HERNANDEZ, 
                  Petitioner, 
      
                  v.                                              14‐1770 (L), 
                                                                  14‐4128 (Con) 
                                                                  NAC 
     LORETTA E. LYNCH, UNITED STATES 
     ATTORNEY GENERAL, 
                  Respondent. 
     _____________________________________ 
 
FOR PETITIONER:                      Perham Makabi, Kew Gardens, New York. 
 
FOR RESPONDENT:                  Benjamin C. Mizer, Principal Deputy Assistant 
                                                            Attorney General; Cindy S. Ferrier, Assistant                 
                                                            Director; Catherine Bye, Trial Attorney, Office of                       
                                                            Immigration Litigation, United States Department                         
                                                            of Justice, Washington, D.C. 
 
            UPON DUE CONSIDERATION of these petitions for review of two Board 

of Immigration Appeals (“BIA”) decisions, it is hereby ORDERED, ADJUDGED, 

AND DECREED that the petitions for review are DENIED. 

        Petitioner  Carlos  Hernandez,  a  native  and  citizen  of  El  Salvador,  seeks 

review of an April 24, 2014, decision of the BIA affirming a June 27, 2012, decision 

of  an  Immigration  Judge  (“IJ”)  denying  Hernandez’s  application  for  asylum, 

withholding  of  removal,  and  relief  under  the  Convention  Against  Torture 

(“CAT”).    In re Carlos Hernandez, No. A088 443 380 (B.I.A. Apr. 24, 2014), aff’g No. 

A088 443 380 (Immig. Ct. N.Y. City June 27, 2012).    He additionally seeks review 

of an October 30, 2014, decision of the BIA denying his motion to reopen.    In re 

Carlos Hernandez, No. A088 443 380 (B.I.A. Oct. 30, 2014).    We assume the parties’ 

familiarity with the underlying facts and procedural history in this case. 

        Under the circumstances of this case, we have reviewed both the IJ’s and 

BIA’s opinions “for the sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 


                                                        2
237 (2d Cir. 2008) (internal quotation marks omitted).    The applicable standards 

of review are well‐established.    8 U.S.C. § 1252(b)(4)(B); Su Chun Hu v. Holder, 579 

F.3d 155, 158 (2d Cir. 2009); Jian Hui Shao v. Mukasey, 546 F.3d 138, 168‐69 (2d Cir. 

2008).     

Docket 14‐1770 (L) ‐ Final Order of Removal 

        As an initial matter, Hernandez does not challenge the agency’s denial of 

asylum  or  CAT  relief.    Accordingly,  we  consider  only  his  eligibility  for 

withholding of removal. 

        To  establish  eligibility  for  withholding  of  removal,  an  applicant  must 

establish  that  his  “race,  religion,  nationality,  membership  in  a  particular  social 

group,  or  political  opinion  was  or  will  be  at  least  one  central  reason  for 

persecuting  the  applicant.”    8  U.S.C.  §  1158(b)(1)(B)(i);  8 U.S.C.  § 1231(b)(3)(A); 

see also In re J‐B‐N‐ and S‐M‐, 24 I. & N. Dec. 208, 212 (B.I.A. 2007); In re C‐T‐L‐, 25 I. 

& N. Dec. 341, 346‐48 (B.I.A. 2010) (holding that the “one central reason” standard 

for asylum also applies to applications for withholding of removal).    Substantial 

evidence supports the agency’s determination that Hernandez did not satisfy his 

burden of proof. 

        The  IJ  and  BIA  reasonably  found  that,  even  assuming  that  his  proposed 

social group of “nuclear family” was cognizable, Hernandez did not demonstrate 
                                             3
a  nexus  between  that  group  and  the  harm  that  he  suffered  and  fears  in  El 

Salvador at the hands of gang members.    Hernandez’s testimony did not allege 

any facts from which the agency could have concluded that the harm he suffered 

for  protecting  his  sister  and  refusing  extortion  and  recruitment  efforts  was  on 

account of his membership in his nuclear family, but rather he cited only criminal 

motives.    See Ucelo‐Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007) (“When the 

harm visited upon members of a group is attributable to the incentives presented 

to ordinary criminals rather than to persecution, the scales are tipped away from 

considering those people a ‘particular social group’”); see also INS v. Elias‐Zacarias, 

502  U.S.  478,  483  (1992)  (“[S]ince  the  statute  makes  motive  critical,  [petitioner] 

must  provide  some  evidence  of  it,  direct  or  circumstantial.”).    Because 

Hernandez  failed  to  establish  that  the  harm  he  suffered  was  on  account  of  a 

protected  ground,  contrary  to  his  contention,  the  agency  was  not  required  to 

otherwise  analyze  his  past  persecution  claim.    See  8 U.S.C.  § 1231(b)(3)(A); 

8 C.F.R. § 1208.16(b)(1)(i). 

       In support of his fear of future persecution, Hernandez testified that, after 

his departure from El Salvador, his brother joined and then defected from a gang, 

and  his  father  was  killed  by  that  gang  in  2011.    However,  Hernandez  has  no 

firsthand knowledge of these events and his mother and his uncle, who do have 
                                             4
such  firsthand  knowledge,  submitted  letters  that  were  inconsistent  with 

Hernandez’s  speculative  statements  that  his  father’s  murder  was  a  result  of  his 

ties to their nuclear family.    See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166‐67 & n.3 

(2d Cir. 2008).    Accordingly, the agency was not compelled to credit Hernandez’s 

conclusory  assertion  that  the  harm  he  fears  would  be  on  account  of  his 

membership in his nuclear family and thus did not err in finding that he failed to 

demonstrate the nexus to a protected ground required to establish his eligibility 

for withholding of removal.    See 8 U.S.C. § 1231(b)(3)(A); see Xiu Xia Lin, 534 F.3d 

at 166‐67 & n.3; see also Ucelo‐Gomez, 509 F.3d at 73. 

       The BIA did not err in declining to consider on appeal Hernandez’s revised 

social  group  of  male  family  members  of  gang  defectors,  because  he  had  not 

exhausted that claim before the IJ.    See Prabhudial v. Holder, 780 F.3d 553, 555 (2d 

Cir. 2015); see also Matter of J–Y–C–, 24 I. & N. Dec. 260, 261 n.1 (B.I.A. 2007).    And 

we decline to remand for consideration of his revised group because, despite an 

opportunity  to  testify  regarding  his  fear  of  harm  on  account  of  his  brother’s 

defection,  Hernandez  failed  to  provide  any  credible  basis  to  conclude  that  his 

father was murdered or that he has been threatened on account of his family ties 

(whether to the larger nuclear family or to his brother).    See Paloka v. Holder, 762 

F.3d 191, 199 n.4 (2d Cir. 2014).    
                                            5
       Finally, we find no error in the IJ’s failure to explicitly discuss the report of 

Hernandez’s expert witness.    See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 

338  n.17  (2d  Cir.  2006).    That  report  did  not  remedy  the  lack  of  evidence 

connecting Hernandez’s fears to his familial ties; insofar as the report assumed a 

connection  between  the  two,  it  was  based  on  Hernandez’s  statements  to  the 

expert and not on firsthand knowledge.                               

Docket 14‐4128(con) ‐ Motion to Reopen 

       “We review the denial of motions to reopen immigration proceedings for 

abuse  of  discretion,  mindful  that  motions  to  reopen  ‘are  disfavored.’”    Ali  v. 

Gonzales,  448  F.3d  515,  517  (2d  Cir.  2006)  (quoting  INS v. Doherty,  502  U.S.  314, 

322‐23  (1992)).    The  BIA  may  deny  a  motion  to  reopen  if  it  “hold[s]  that  the 

movant  has  not  established  a  prima  facie  case  for  the  underlying  substantive 

relief sought.”    I.N.S. v. Abudu, 485 U.S. 94, 104 (1988).     

       Hernandez moved to reopen based on his U.S. citizen wife’s pending visa 

petition,  arguing  that  her  petition,  if  granted,  would  make  him  eligible  for  a 

provisional  unlawful  presence  waiver.    The  BIA  did  not  err  in  finding  that 

Hernandez failed to establish his prima facie eligibility for the underlying relief 

because a provisional unlawful presence waiver is not available to an alien, such 



                                                 6
as  Hernandez,  who  is  subject  to  a  final  order  of  removal.    8  C.F.R. 

§ 212.7(e)(4)(vi); see also Abudu, 485 U.S. at 104. 

       For  the  foregoing  reasons,  the  petitions  for  review  are  DENIED.    Any 

pending  request  for  oral  argument  in  these  petitions  is  DENIED  in  accordance 

with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 

34.1(b). 

                                         FOR THE COURT:   
                                         Catherine O=Hagan Wolfe, Clerk 




                                            7